internal_revenue_service number release date index number ---------------------- ------------------------------------------------------------ ---------- --------------------------------- ---------------------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-137176-13 date date legend taxpayer ---------------------------------- ----------------------------------------------------------------------- center s op business ------------------------------- ------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- date --------------------------- dear ------------- this is in reply to a letter dated date requesting rulings on behalf of taxpayer facts taxpayer is a domestic_corporation that elected to be taxed as a real_estate_investment_trust reit for its tax_year ending date taxpayer is a fully integrated self-managed company that conducts substantially_all of its business through op a limited_partnership in which it is the sole general_partner taxpayer op and its subsidiaries that are partnerships or disregarded entities for u s federal_income_tax purposes taxpayer group own acquire manage plr-137176-13 develop and build centers or other buildings that include centers and other properties eg office buildings such other properties together with centers the properties and lease the properties to unrelated tenants tenants generally use the properties for their personnel and for business taxpayer group’s tenants rely on their information_technology it systems including telecommunications and data storage systems to run their business operations furthermore the tenants’ it equipment is not functional unless it is connected to and exchanging data with the network existing outside the centers therefore the telecommunications infrastructure of any center owned and operated by taxpayer group provides tenants with access to third-party telecommunications and internet service providers collectively the carriers by enabling tenants to connect to the carriers through cross-connections as described more fully below this cross-connection is accomplished most often through a meet-me-room the meet-me-room is a common location within the center where multiple carriers’ communications facilities terminate tenants access carriers in the meet-me-room by establishing a cross-connection via wires cables and other transmission equipment that connect ports on the carriers’ switches and routers to the ports within tenant spaces tenants may have multiple cross-connections to create diversity in carriers increase bandwidth and enhance the reliability of telecommunications services if a tenant requests a cross-connection a cable is run from that tenant’s port or ports to a meet-me-room or demarcation area participating carriers place their equipment in the meet-me-room or demarcation area that will cross-connect with the tenant’s equipment taxpayer group’s platform will be carrier neutral this is multiple carriers may gain access to the centers to provide tenants with telecommunications services and each of these carriers pays taxpayer group for use of this space no tenants including the carriers have access to the meet-me-room or demarcation area without taxpayer group’s prior approval and or supervision by a taxpayer group employee the carriers may however have electronic equipment in the meet-me-room to accommodate cross-connections to tenant equipment while each center provides connectivity for the carriers to exchange information with each tenant as well as connectivity between and among tenants it is the responsibility of each tenant to independently and at its sole cost and expense arrange for the receipt of telecommunications services within its space customary services in addition to providing space for the telecommunications infrastructure taxpayer group employees provide certain related_services to tenants these services plr-137176-13 include the cross-connect services and the remote hands services each as described below the cross-connect services include the following services internet access bandwidth for tenants that do not wish to engage a carrier separately in connection with their lease of space at the center ie taxpayer purchases bandwidth from a carrier and provides it to a tenant interconnection at a center using wires cables and other transmission equipment to provide tenants connectivity to carriers interconnection at a center using wires cables and other transmission equipment to provide tenants direct connectivity with other tenants interconnection between multiple centers and between centers and properties owned by third parties via networks owned by carriers or taxpayer group to provide tenants connectivity to their own servers and other tenants’ servers and installation of the cross-connection described above in clauses - eg plugging in a cable that runs between the equipment of one of taxpayer group’s tenants and a carrier or between two different tenants the cross-connect services tenants also engage taxpayer group to execute basic server services and to ensure basic power is being delivered to the tenants’ spaces and equipment the remote hands services the remote hands services include supervision of tenants’ contractors while they work on the tenants’ equipment and other services that do not require logical access ie tenant log-in access and information to the tenants’ equipment such as re-seating relabeling or replacing external cables rebooting servers and changing backup tapes any services that require logical access to the tenants’ equipment will be provided by third-party providers that qualify as independent contractors or a taxable_reit_subsidiary trs of taxpayer fees charged to tenants for the cross-connect services are structured to include both a one-time set up charge and a monthly recurring fee although the rent paid_by certain tenants may include a specified amount of the cross-connection services and the maintenance of certain cross-connects at no additional_charge similarly carriers that desire access to the centers may pay a one-time connection fee for access to the meet-me-room and or a recurring monthly charge for occupancy any fees for telecommunications services ie telephone and internet connectivity that are provided by the carriers directly to tenants are charged by the carrier to the tenants who use such services without any involvement from taxpayer group taxpayer represents that it has undertaken research regarding services furnished by other similarly situated owners in connection with similar buildings located in the same geographic markets and it has determined that the cross-connect services and the remote hands services are customarily rendered in connection with the rental of space in comparable buildings in the geographic market in which taxpayer group’s properties are located plr-137176-13 master service agreements although the contracts to provide space and related_services to tenants at the centers are generally in the form of lease or license agreements at certain centers the agreements are labeled as master service agreements service agreements or similar titles the master service agreements in such cases the tenants are typically referred to as customers in general a master service agreement identifies the center grants the tenant the right or a license to use specific space such as space in caged areas a cabinet a rack or specified rooms or floors of a center for the purpose of installing operating maintaining altering and repairing the tenant’s communications computing and electronic data storage equipment in such space and requires taxpayer group to provide the cross-connect services and the remote hands services as described above and below in order to support the tenant’s use of the space and establishes standards for the provision of such services services cost sharing and expense reimburse arrangements with a trs of taxpayer in most leases a taxpayer group member is required to provide both space in its properties and certain related_services within the space to the tenants taxpayer group has entered into an agreement with a taxpayer trs pursuant to which the trs agrees to provide certain services to tenants from time to time taxpayer group generally collects all amounts due including any reimbursements from the tenant as compensation_for both the use of the space and the agreed upon services the trs will receive arm’s-length fees and the reimbursement of certain costs from one or more members of taxpayer group for the provision of these services in addition for administrative convenience and to avail itself of economies of scale with respect to employment costs certain taxpayer group employees will perform services for tenants on behalf of a taxpayer trs and remain employees of taxpayer group solely for administrative purposes taxpayer group and the trs will enter into an employee sharing_agreement under which these employees will be shared with the trs and the trs will reimburse taxpayer group for the trs’s allocable share of the employee’s costs including salaries benefits and allocable overhead costs the amount of such reimbursements will be computed periodically and will be determined on the basis of the relative amount of time such employees spend performing services on behalf of either the trs or taxpayer group or based on another reasonable method the taxpayer trs will deduct or capitalize those costs as is appropriate the reimbursements will be solely for costs both direct and indirect with no mark-up taxpayer represents that the allocation of general and administrative overhead expenses will be equitable and on an arm’s length basis also no member of taxpayer group will profit from the reimbursement arrangement and none of the entities which comprise taxpayer group will deduct the costs reimbursed by the trs finally taxpayer group will not be in the business of providing services that are otherwise provided by the trs to third parties plr-137176-13 income from foreign subsidiaries taxpayer group currently owns and intends to acquire one or more entities that are classified as associations pursuant to sec_301_7701-3 of the procedure and administration regulations and for which elections have been made to be treated as trss pursuant to sec_856 such foreign subsidiaries are either controlled_foreign_corporations under sec_957 cfcs with respect to which taxpayer group is a united_states_shareholder under sec_951 united_states_shareholder or passive foreign investment companies under sec_1297 pfics with respect to some of which taxpayer group has made an election under sec_1295 to treat as qualified electing funds qefs as a result of being a united_states_shareholder with respect to cfcs taxpayer group is required by sec_951 to include in its gross_income its pro_rata share of the subpart_f_income as defined in sec_952 of any such cfcs taxpayer group expects to report sec_951 inclusions attributable to one or more cfc’s foreign_personal_holding_company_income fphci net of allocable expenses which is passive rental income_interest dividends and gain from the sale of property that gives rise to income such as dividends interest and rental income the subpart_f inclusions as a result of being a shareholder in pfics for which taxpayer group has made qef elections taxpayer group is required under sec_1293 to include in its gross_income its pro_rata share of the ordinary_earnings and net_capital_gain income of each such qef as a result of being a shareholder in pfics for which taxpayer group has not made qef elections taxpayer group is required to include amounts in its gross_income as ordinary_income pursuant to sec_1291 taxpayer group expects to report inclusions consisting of sec_1293 ordinary_income inclusions attributable to passive_income from pfics for which qef elections have been made and sec_1291 ordinary_income inclusions attributable to passive_income for pfics for which qef elections have not been made the pfic inclusions furthermore taxpayer group may occasionally pledge shares of one of more cfcs or cause one or more cfcs to pledge assets in each case as collateral to secure certain debt of taxpayer group that was incurred to finance the acquisition of certain of its real_estate_assets such cfcs may also guarantee such debt of taxpayer group from time to time as a result taxpayer group will be required by sec_951 to include in its gross_income amounts determined under sec_956 with respect to taxpayer group for the relevant taxable_year the sec_956 inclusions requested rulings taxpayer has requested the following rulings plr-137176-13 the cross-connect services and the remote hands services that will be furnished by taxpayer group in connection with the leasing of space in centers will not cause any amounts received from tenants of centers to be treated as other than rents_from_real_property the payments received by taxpayer group under a master service agreement will not fail to qualify as rents_from_real_property solely as a result of the form of agreement pursuant to which such payments are made services provided by a taxpayer trs to tenants of properties and for which the trs receives an arm’s-length fee from taxpayer group will not give rise to impermissible_tenant_service_income or cause any portion of the income of taxpayer group to fail to qualify as rents_from_real_property amounts collected by taxpayer group under a reimbursement arrangement or employee sharing_agreement for shared overhead personnel and facilities and with respect to services performed on behalf of a taxpayer trs will not constitute gross_income to taxpayer group under sec_856 any subpart_f inclusions of taxpayer group will constitute qualifying_income for purposes of sec_856 any pfic inclusions of taxpayer group will constitute qualifying_income for purposes of sec_856 any sec_956 inclusions of taxpayer group will constitute qualifying_income for purposes of sec_856 law analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property ruling sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real plr-137176-13 property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service taxpayer represents that the cross-connect and the remote hands services are usual or customary services that are rendered in connection with the operation or maintenance of the properties and are not rendered primarily for the convenience of tenants accordingly the cross-connect and the remote hands services furnished by taxpayer group in connection with the leasing of the centers will not cause any amounts received from tenants of the centers to be treated as other than rents_from_real_property under sec_856 ruling sec_1_856-4 provides that the term rents_from_real_property means generally gross amounts received for_the_use_of or the right to use real_property payments received under the master service agreements will not fail to qualify as rents_from_real_property solely as a result of the form of agreement sec_1_856-4 states that rents_from_real_property generally means amounts received for_the_use_of or right to use real_property although the labels are different the master service agreements grant the tenants the same rights they would have under a traditional lease therefore payments made under the master service agreements will be treated as rents_from_real_property under sec_856 ruling sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property plr-137176-13 sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of the reit shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in revrul_2002_38 2002_2_cb_4 a reit pays its trs to provide noncustomary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs the trs employees perform all of the services and the trs pays all of the costs of providing the services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants plr-137176-13 are considered to be rendered by the trs rather than the reit for purposes of sec_856 taxpayer represents that its trs will provide certain services for which taxpayer group will reimburse the trs on an arm’s-length basis although taxpayer group will collect the compensation_for both the use of space and the services provided the services are considered to be rendered by the trs rather than taxpayer group for purposes of sec_856 accordingly the services do not give rise to impermissible_tenant_service_income and do not cause any portion of the rents received by taxpayer group to fail to qualify as rents_from_real_property under sec_856 ruling in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm's length basis the ruling in distinguishing jergens co v commisioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric's gross_income under sec_61 and therefore were not subject_to the gross_income requirement of sec_851 based on the information provided and the representations made by taxpayer group we conclude that any amounts received as reimbursements under a cost- sharing arrangement will not be included in the reimbursed party’s gross_income including for purposes of sec_856 and rulings sec_856 provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying plr-137176-13 real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business subpart_f inclusions sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes fphci as determined under sec_954 sec_954 defines fphci income to include among other things dividends interest royalties rents and annuities sec_954 also includes gain from the sale_or_exchange of property which among other things gives rise to income described in sec_954 after application of paragraph a other than property which gives rise to income not treated as fphci by reason of sec_954 or i for the taxable_year taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that are cfcs as taxpayer’s cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci and such income is generally passive_income treatment of the sec_951 inclusion attributable to such passive_income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that under sec_856 subpart_f inclusions attributable to the fphci earned by taxpayer’s cfcs are qualifying_income for purposes of sec_856 pfic inclusions sec_1297 of the code defines a pfic as a foreign_corporation where either percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets as determined in accordance plr-137176-13 with sec_1297 held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic then - a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder’s holding_period for the stock b with respect to such excess_distribution the shareholder’s gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1291 to - i the current_year or ii any period in the shareholder’s holding_period before the 1st day of the 1st taxable_year of the company which begins after date and for which it was a pfic and c the tax imposed by this chapter for the current_year shall be increased by the deferred_tax_amount determined under sec_1291 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross_income - a as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such year taxpayer has represented that it is a shareholder of certain subsidiaries that are pfics and that it has made qef elections with respect to certain of these pfics as taxpayer’s pfics earn income that is fphci and such income is generally passive_income treatment of such pfic inclusions as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that under sec_856 the pfic inclusions are qualifying_income for purposes of sec_856 sec_956 inclusions sec_951 of the code provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in gross_income the amount determined under sec_956 with respect to the shareholder plr-137176-13 for such year but only to the extent not excluded from gross_income under sec_959 sec_956 provides that in the case of a cfc the amount determined under sec_956 with respect to any united_states_shareholder for any taxable_year is the lesser_of -- the excess if any of-- a such shareholder's pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder's pro_rata share of the applicable_earnings of such cfc the amount taken into account in the preceding sentence under with respect to any property shall be its adjusted_basis as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject sec_1_956-2 provides that except as provided in sec_1_956-2 any obligation as defined in sec_1_956-2 of a united_states_person as defined in sec_957 with respect to which a cfc is a pledgor or guarantor shall be considered for purposes of sec_956 to be united_states_property held by such cfc sec_1_956-2 provides that if the assets of a cfc serve at any time even though indirectly as security for the performance of an obligation of a united_states_person then the cfc will be considered a pledgor or guarantor of that obligation taxpayer has represented that assets of one of its cfcs have been pledged as collateral for certain debt of taxpayer group that was incurred to finance taxpayer group’s acquisition of real_estate_assets this pledge has caused taxpayer group to recognize a sec_956 inclusion the facts and representations in this case indicate that the sec_956 inclusion occurred as a result of a debt of taxpayer group’s that arose in connection with the acquisition of real_estate_assets this has a close nexus to taxpayer group's business of investing in real_property assets the sec_956 inclusion recognized in connection with the production of otherwise qualifying_income is treated as qualified income for purposes of sec_856 to the extent that the underlying income so qualifies accordingly we rule that that under sec_856 to the extent taxpayer group recognizes a sec_956 inclusion on the pledge of the assets of a cfc to secure a debt of taxpayer group that is used to finance the acquisition of real_estate_assets from which income is derived that qualifies under sec_856 there is a sufficient nexus to treat the sec_956 inclusion as qualifying_income for purposes of sec_856 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein specifically no opinion is expressed or implied concerning whether taxpayer has correctly calculated its subpart_f inclusions furthermore no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code plr-137176-13 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver______________________ jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions products
